Appearances:
For the State:
STEPHEN VITELLI, AAG
For the Children:
SUSANNE McNAMARA, ESQ.
For the Mother:
JOSEPH GEREMIA, ESQ.
For the Father:
WILLIAM KINLOCH, ESQ.
THE COURT:  This is the matter of Jeremy and Kayla P. The Court notes from the review of the file that notice of these proceedings have been provided in accordance with the Practice Book and that this Court has jurisdiction. Also, further from the record there is no action pending in any other court affecting the custody of the children. The Court has previously read the verified petitions, the social study and the amendment and from that evidence the Court does find that it is in the best interest of these two children, Jeremy and Kayla, that a termination of parental rights as to Jason P. and Wanda P. is in their best interest and that it is ordered that their rights are terminated.
The Court hereby appoints the Commissioner of the Department of Children and Families as the statutory parent. The Court further orders that a permanency plan shall be submitted for these children within 90 days and a review plan as provided by state and federal law.
Is there anything further?
MR. VITELLI:  No, your Honor. Thank you, your Honor.
THE COURT:  Thank you very much for all of your cooperation in this matter.
MR. VITELLI:  Thank you, your Honor.
MR. GEREMIA: Thank you, your Honor.
MR. KINLOCH: Thank you, your Honor.
THE COURT: Court will stand adjourned.
                                  * * *
Hon. Barbara M. Quinn